--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated February 10, 2022 and supplemental response dated February 18, 2022 are entered on the record.
Priority
This application is a 371 of PCT/US2017/055057 filed on 10/04/2017, which claims benefit in provisional application 62/403,962 filed on 10/04/2016. 
Claim Status
Claims 1, 3, 6-11 and 16-22 are pending. Claims 2, 4, 5, and 12-15 were cancelled. Claim 22 was newly added and reads on the elected invention of Group I. Claims 16-21 are withdrawn. Claims 1, 3, and 6-9 were amended. 
Withdrawn Claim Objections
Objections to claims 2, 3, and 11 are withdrawn because objections were obviated with claim amendments. 
Withdrawn Claim Rejections —35 USC § 103

Election/Restriction
Claims 1, 3, 6-11 and 22 are allowable. The restriction requirement between Groups I-IV, as set forth in the Office action mailed on January 26, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 26, 2021 is partially withdrawn. Claims 16-18, directed to a method of using a block copolymer of formula (I) are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims19-21, directed to a method of using a block copolymer of formula (2) remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Edmund Gutierrez on February 22, 2022.
The application has been amended as follows:
In claim 1 line 11, replace “30-500;” with --30-500; and--.
In claim 16 line 1, replace “a suitable level of lubricity” with --increased lubricity--.
In claim 16 line 3, replace “suitable lubricity” with --increase lubricity--. 
In claim 16 line 12, replace “Y is selected from polyalkylene glycol, saccharide, and polyalcohol;” with --Y is a polyalkylene glycol;--.
In claim 16 line 13, replace “subscripts a and b are independently integers of at least 3; and” with 
--subscript a is an integer in a range of 3-40;
subscript b is an integer in a range of 30-500; and--. 
Cancel claims 19-21. 
In claim 22 line 11, replace “30-500;” with --30-500; and--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Gomez-Garcia, which teaches conditioning copolymers. Present claims are not obvious over Gomez-Garcia because a person skill in the art would not have been motivated to modify the copolymer by replacing trehalose acrylate or glycoside .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Claims 1, 3, 6-11, 16-18, and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617